Citation Nr: 0126334	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  95-20 688A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to 
October 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a January 1995 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York, 
which, in pertinent part, denied the claim of entitlement to 
service connection for flat feet.  

In the substantive appeal filed in August 1995, the veteran 
referred to problems involving the knees and back.  
Therefore, it appears that the veteran filed a claim for 
those conditions.  As the matter is not before the Board at 
this time, the Board now refers those issues to the RO for 
the appropriate action.  


FINDINGS OF FACT

1.  The veteran's service medical records reveal no 
complaints or findings pertaining to pes planus.

2.  The preponderance of the evidence of record shows that 
the appellant's pes planus is of a congenital nature.

3.  There is no competent evidence showing that the acquired 
form of pes planus was demonstrated in-service, or that his 
current pes planus was acquired in-service.


CONCLUSION OF LAW

Pes planus was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
4.57; 66 Fed. Reg. 45,620 (August 29, 2001).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records reveals no 
complaints, findings, or diagnoses pertaining to pes planus.  
The veteran's feet were clinically evaluated as normal at 
both enlistment and separation from active duty.  

A VA general medical examination was conducted in April 1993, 
and the veteran complained of bilateral foot pain.  Physical 
examination revealed that the feet were within normal limits.  

Private medical records from the Whitney Young Health Center 
dated in July 1993 include a diagnosis of bilateral pes 
planus.

Records obtained from the Federal Bureau of Prisons include 
examination and medical history reports completed in February 
1985, May 1985, July 1985 and July 1986.  These reports do 
not reflect any history of flat feet.  Clinical evaluation of 
the feet revealed normal feet on each occasion.  

Prison treatment records reveal that in July 1986, the 
veteran asked to wear sneakers because his feet were not 
getting enough air with standard issue boots.  The examiner 
did not see any swelling and noted that the feet demonstrated 
a full range of motion.  On examination five days later, the 
examiner reported an assessment of flat feet.  It was 
recommended that the veteran wear sneakers due to his foot 
problem. 

In an undated statement, [redacted], a friend of the veteran 
stated that he had known the appellant since elementary 
school, and he recalled the odd way that the claimant walked 
and ran due to the type of shoes that he had to wear.  Mr. 
[redacted] opined that following the veteran's return from 
Vietnam his feet seemed to have worsened, and friends began 
calling the appellant "[redacted]" in light of the way that he 
walked.

Private medical records dated in 1993 show that the veteran 
was fitted for orthotics.  On an August 1993 visit, it was 
noted that the veteran reported that he has suffered from 
flat feet all of his life and that the pain had increased 
over the prior two years.  He was diagnosed with pes planus 
and plantar fasciitis.  

The veteran's pes planus is noted in VA medical and mental 
health treatment records.  A VA examination was conducted in 
August 1994 and the examiner reported a diagnosis of 
bilateral pes planus.  No pertinent history was noted at that 
time.

Private medical records include a July 1995 examination 
report that reflects a finding of severe pes planus.  The 
examiner commented that the veteran's form of varus has been 
a longstanding condition perhaps existing since childhood 
and/or congenital.  

Of record is a July 1995 letter from Joseph Colette, C. Ped., 
summarizing the veteran's diagnosis and care in 1993, as well 
as continued care in November 1994 with regard to his 
orthotics.  

In a July 1995 statement, the veteran's mother reported that 
he was born with flat feet and that a physician prescribed 
orthopedic shoes for him to wear.  She stated that the 
veteran did not have problems with his feet, knees or back 
until he went into service.  After his discharge from 
service, he continuously complained about the pain caused by 
the type of shoes that he had to wear during service.  

In a November 1995 report, a VA podiatrist offered an opinion 
regarding the veteran's flat feet.  The podiatrist expressed 
disagreement with the April 1993 VA examination findings.  
The podiatrist reported that the veteran had been a patient 
in their clinic for several months, and that he complained of 
significant discomfort in his feet and lower extremities.  
The podiatrist diagnosed congenital pes valgo planus 
deformity with an ankle valgus component.  The examiner noted 
that examination findings of July 1995 strongly suggested a 
congenital deformity as opposed to an acquired problem.  The 
podiatrist noted that conversations with the veteran revealed 
that during his tour in Vietnam, the veteran underwent 
significant lower extremity maneuvers, particularly from long 
marches and jumping from heights off of trucks and out of 
helicopters.  The podiatrist pointed out that since his feet 
are not shock absorbent, a closer review was necessary to 
evaluate him for potential service connected injury.  Further 
conversations with the veteran raised the podiatrist's 
suspicions that the problem has been present since birth.  
The veteran was encouraged to obtain documentation to support 
the abnormal stance position of the lower extremities prior 
to his entrance into service.  

In a statement dated in November 1995, a friend of the 
veteran noted that they have known each other for 30 years or 
so.  He reported that he has always had problems with his 
feet and that those problems became more severe after his 
discharge from service.  

In January and June 1996, the veteran was admitted to a VA 
facility for treatment of another disorder, and a diagnosis 
of pes valgus planus appears in both reports.  According to 
the January 1996 report, a podiatry consult was obtained. 

In an August 1996 statement, a friend of the veteran noted 
that he grew up with him and recalled seeing him while 
serving in Vietnam.  He remembered that the veteran used to 
run track and play basketball when they were teenagers, and 
that upon his return from Vietnam, the veteran complained of 
problems with his feet, back and knees.  He observed that the 
veteran could no longer run or play ball, and that it was 
difficult for him to walk.

Legal Analysis

In November 2000, the Veterans Claims Assistance Act of 2000 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126) was signed into law.  Regulations implementing 
the Act are now published at 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  The Board is, however, satisfied 
that all relevant facts have been properly developed and that 
VA has fulfilled its duty to assist the veteran as mandated 
by the Act.  

In this regard, the supplemental statement of the case issued 
in July 2001 reflects that the RO reviewed the claim on the 
merits.  Additionally, in April 2001, VA issued a letter to 
the veteran addressing the various requirements set forth 
under the Veterans Claims Assistance Act of 2000.  In the 
letter, VA provided the veteran with a list of all evidence 
VA had obtained and included a request for specific evidence 
and information from the veteran.  This letter was not 
returned as undeliverable, and neither the veteran nor his 
representative have identified additional evidence that needs 
to be obtained.  Therefore, it is reasonable to conclude that 
VA provided notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim, and that 
all evidence identified by the appellant relative to these 
claims has been obtained and associated with the claims 
folder.  

Indeed, the Board notes that the service medical records have 
been obtained and associated with the claims folder, and the 
National Personnel Records Center has indicated that all 
available records have been forwarded.  There is no 
indication that information contained in Social Security 
Administration records is pertinent to the question whether 
flat feet were incurred or aggravated in-service.  Multiple 
VA examinations were conducted, and copies of the reports are 
associated with the file, and there are no indications that 
the veteran has received any vocational rehabilitation 
because of pes planus.  Finally, hearings before the RO 
and/or the Board were not requested.  Accordingly, the Board 
finds that the duty to notify and assist the appellant has 
been fulfilled, and that a merits based decision may be 
entered at this time.

Service connection will be granted for a disability resulting 
from personal injury suffered or disease incurred or 
aggravated during service.  38 U.S.C.A. § 1110.  Congenital 
or developmental defects are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

It is essential to make an initial distinction between 
bilateral flatfoot as a congenital or as an acquired 
condition.  The congenital condition, with depression of the 
arch, but no evidence of abnormal callosities, areas of 
pressure, strain or demonstrable tenderness, is a congenital 
abnormality which is not compensable or pensionable.  In the 
acquired condition, it is to be remembered that depression of 
the longitudinal arch, or the degree of depression, is not 
the essential feature.  The attention should be given to 
anatomical changes, as compared to normal, in the 
relationship of the foot and leg, particularly to the inward 
rotation of the superior portion of the os calcis, medial 
deviation of the insertion of the Achilles tendon, the medial 
tilting of the upper border of the astragalus.  This is an 
unfavorable mechanical relationship of the parts.  A plumb 
line dropped from the middle of the patella falls inside of 
the normal point.  The forepart of the foot is abducted, and 
the foot everted.  The plantar surface of the foot is painful 
and shows demonstrable tenderness, and manipulation of the 
foot produces spasm of the Achilles tendon, peroneal spasm 
due to adhesion about the peroneal sheaths, and other 
evidence of pain and limited motion.  The symptoms should be 
apparent without regard to exercise.  In severe cases there 
is gaping of bones on the inner border of the foot, and rigid 
valgus position with loss of the power of inversion and 
adduction.  Exercise with undeveloped or unbalanced 
musculature, producing chronic irritation, can be an 
aggravating factor.  In the absence of trauma or other 
definite evidence of aggravation, service connection is not 
in order for pes cavus which is a typically congenital or 
juvenile disease.   38 C.F.R § 4.57.

In this case, the service medical records do not show any 
complaints or findings pertaining to pes planus.  Moreover, 
the only competent evidence addressing the etiology of the 
appellant's current disability is that his pes planus is 
congenital in nature.  As such, the competent evidence of 
record shows that service connection should not be granted as 
a matter of law.  See 38 C.F.R. § 4.57.

The Board notes, however, that service connection for pes 
planus may be granted if the disorder was acquired while on 
active duty.  In this regard, however, none of the clinical 
indicators outlined in 38 C.F.R. § 4.57 are indicated in the 
service medical records, and no health care provider has ever 
linked pes planus to the veteran's active duty service.  As 
such, there simply is no basis upon which to grant service 
connection, and the benefit sought on appeal must be denied.

In evaluating the veteran's claim, the Board has considered 
the application of 38 U.S.C.A. § 1154(b), which relates to 
disorders suffered during combat service.  Hence, the Board 
acknowledges that the veteran's duties as a combat soldier 
involved long marches, as well as jumping from vehicles and 
helicopters into combat zones.  The Board notes, however, 
that the provisions of Section 1154(b) are only applicable to 
the incurrence element.  They are not applicable to the 
service connection elements of a current disability and 
medical nexus between the present disability and service.  
Kessel v. West, 13 Vet. App. 9 (1999) withdrawn sub nom. on 
other grounds, Kessel v. Gober, No. 98-772 (U.S. Vet. App 
Nov. 20, 1999) (per curiam) (en banc).  The question of a 
medical nexus is central to the present case, and there is no 
competent evidence showing that the appellant's current pes 
planus was incurred or aggravated while in-service, to 
include combat service.  Thus, 38 U.S.C.A. § 1154(b) is not 
for application.

The Board further recognizes that the veteran's mother and 
friends have reported their observations of the severity of 
the appellant's pes planus prior to and after his entry into 
service.  Normally, where the issue is factual in nature, 
e.g., whether an incident or injury occurred in service, 
competent lay testimony, including the veteran's solitary 
testimony may constitute sufficient evidence.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  However, the Court has held 
that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Hence, as lay persons untrained in the field of 
medicine they may not offer an opinion as to the etiology of 
the disorder.

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

ORDER

The appeal is denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

